DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
[4] assigning, by the server, for each vector representation of the plurality of vector representations, the quality score of the human assessor associated with each vector representation; 
The examiner has reviewed the specification thoroughly but can not find support for the above amendment.  Pars. [0085] teaches the association it (quality score) with the received result from that specific one of the plurality of human assessors 106.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Status
Claim status: claims 1-4, 6, 8-10, 12-14, 16, and 18-20 are pending.  
1) Method1: 1-4, 6, and 8-10, and  
2) System1: 12-14, 16 and 18-20.
The pending claims comprise 2 groups of similar scope.  
As of August 11, 2022, claim 1 is as followed:
1. (Currently Amended) A method of determining a result for a task executed in a crowd-sourced environment, the task being of a given type of tasks requiring a result in textual format, the method being executed by a server, the method comprising: 
[1] receiving, by the server, a plurality of results of the task having been submitted by a plurality of human assessors of the crowd-sourced environment; 
[2] receiving, by the server, a quality score for each human assessor of the plurality of human assessors, the quality score being indicative of an error rate of the human assessor executing the given type of tasks; 
[3] generating, by the server, a plurality of vector representations comprising a vector representation for each of the results of the plurality of results; 
[4] assigning, by the server, for each vector representation of the plurality of vector representations, the quality score of the human assessor associated with each vector representation; 
[5] mapping, by the server, the plurality of vector representations into a vector space;
[6] clustering, by the server, the plurality of vector representations within the vector space into at least a first cluster and a second cluster, the first cluster including a first subset of the plurality of vector representations and the second cluster including a second subset of the plurality of vector representations; 
[7] executing, by the server, a machine learning (MLA) algorithm configured to determine a first confidence parameter and a second confidence parameter, 
the first confidence parameter corresponding to a probability of the first subset having a vector representation of a correct result of the task, the first confidence parameter being determined based on the error rates associated with a first subset of the plurality of human assessors associated with the first subset of the plurality of vector representations; 
the second confidence parameter corresponding to a probability of the second subset having the vector representation of the correct result of the task, the second confidence parameter determined based on the error rates associated with a second subset of the plurality of human assessors associated with the second subset of the plurality of vector representations; 
[8] in response to the first confidence parameter being above the second confidence parameter identifying, by the server, a given vector representation of the first subset of the plurality of vector representations as a representative vector for the plurality of vector representations, the given vector representation to be used as an aggregated vector representation for a single textual result of the task; and 
[9] inputting, by the server, the aggregated vector representation into a vector-to-text routine to generate the single textual result;
[10] selecting, by the server, the single textual result as the result of the task.
Claim Rejections - 35 USC § 112
Claims 1-4, 6, 8-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[4] assigning, by the server, for each vector representation of the plurality of vector representations, the quality score of the human assessor associated with each vector representation; 
The examiner has reviewed the specification thoroughly but can not find support for the above amendment.  Pars. [0085] teaches the association it (quality score) with the received result from that specific one of the plurality of human assessors 106.
Claims 1-4, 6, 8-10, 12-14, 16 and 18-20 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 12, steps [4]-[10] are vague.
(1) The result of step [4] of “assigned, by the server, the quality score of the human assessor associated with each vector presentation” is a “assigned quality score for each vector presentation”.  It’s not clear what happens to the “assigned quality score for each vector presentation” since it’s not being used or connected to the remaining steps?  There citation of “the quality score” in step [7] which has been removed.
Response to Arguments
	1) 112 (b): Applicant’s amendment has overcome the rejection of March 12, 2022. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689